53 F.3d 328NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Joseph M. GRAF, Plaintiff-Appellant,v.Carolyn BADILA;  Board of Supervisors of Fairfax County,Virginia;  County of Fairfax, Virginia, Defendants-Appellees,andKari Graf, Defendant.
No. 94-2160.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 20, 1995.Decided:  May 10, 1995.

Joseph M. Graf, Appellant Pro Se.  Peter Donald Andreoli, Jr., Assistant County Attorney, Fairfax, VA, for Appellees.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders (i) dismissing his civil Complaint charging negligence under state law and federal constitutional violations, and (ii) denying his motion to alter or amend judgment under Fed.R.Civ.P. 59(e).  We have reviewed the record and the district court's opinion and orders, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Graf v. Badila, No. CA-94-365-A (E.D. Va.  May 20, July 29, and Aug. 10, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.